Citation Nr: 1242670	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  05-33 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a heart disorder, to include as secondary to the service-connected Type II diabetes mellitus, to include as secondary to the service-connected mood disorder, and to include as secondary to in-service herbicide exposure. 

2.  Entitlement to service connection for hypertension, to include as secondary to the service-connected Type II diabetes mellitus, to include as secondary to the service-connected mood disorder, and to include as secondary to in-service herbicide exposure.

3.  Entitlement to an effective date earlier than July 26, 2011, for the grant of a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1962 to March 1964.  The Veteran then served on active duty for training (ACDUTRA) from July 1994 to August 1994.  The Veteran also had significant additional periods of service in the Army National Guard. 

The service connection claims come before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, which denied the Veteran's claims on appeal. 

A hearing before the undersigned Veterans Law Judge was held at the RO (Travel Board hearing) in December 2008.  A copy of the transcript has been associated with the claims file.

In March 2009, the Board remanded the service connection claims to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.

The TDIU claim comes before the Board on appeal from a May 2012 rating decision by the VA RO in Albuquerque, New Mexico, which granted the Veteran's TDIU claim, effective July 26, 2011.  The Veteran then appealed for an earlier effective date for this grant. 

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.  

Initially, following the last adjudication of the service connection claims in the June 2012 Supplemental Statement of the Case (SSOC), the appeals were then certified to the Board.  Subsequently, the Veteran submitted additional private medical opinions and lay statements, which are relevant to the claims currently on appeal and which have not been reviewed by the Agency of Original Jurisdiction (AOJ).  Thus, the Board sent the Veteran and his representative a letter in November 2012 asking whether the Veteran waived his right to have the RO consider this additional evidence in the first instance.  That same month, the Veteran responded with a letter stating that he wanted his claims remanded back to the AOJ for review of the additional evidence.  Thus, the Board is remanding the service connection claims back to the RO for a review of the newly received evidence.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2012); Disabled American Veterans v. Sec'y of Veteran's Affairs, 327 F.3d 1339, 1346 (Fed. Cir. 2003).

Additionally, regarding the earlier effective date claim, in a May 2012 decision, the RO granted the Veteran's TDIU claim and assigned an effective date of July 26, 2011.  The Veteran was notified of the decision in June 2012.  In August 2012, the Veteran's representative submitted a timely Notice of Disagreement (NOD) in response to the May 2012 decision, disagreeing with the effective date assigned.  To date, the RO has not responded to this NOD with a Statement of the Case (SOC) addressing the issue.  The Board finds that the claim must be remanded for the issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  



Accordingly, the case is REMANDED for the following actions:

1.  Review all evidence received, to include the evidence contained in the Veteran's Virtual VA claims file, since the last prior adjudication of the service connection claims in the June 2012 SSOC.  Then, readjudicate the Veteran's service connection claims.  If the determinations remain unfavorable to the Veteran, then the RO/AMC should issue a SSOC that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

2.  Issue a SOC addressing the Veteran's claim of entitlement to an effective date earlier than July 26, 2011, for the grant of a TDIU.  Notify the Veteran of his appeal rights and that he must file a timely substantive appeal (on VA Form 9) if he desires to perfect the appeal of this claim.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







(CONTINUED ON THE NEXT PAGE)

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


